NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 20, 2019* 
                                 Decided March 28, 2019 
                                              
                                          Before 
 
                        DIANE P. WOOD, Chief Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge 
                         
                        AMY C. BARRETT, Circuit Judge 
 
No. 17‐2771 
 
ADAMA NJIE,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Central District of Illinois. 
                                                  
      v.                                         No. 14‐1079 
                                                  
STEPHANIE DORETHY, et al.,                       James E. Shadid, 
      Defendants‐Appellees.                      Judge. 
 
                                        O R D E R 

       Adama Njie, a Rastafarian, sued the warden and correctional officers at Hill 
Correctional Center for allegedly treating him differently because of his religion in 
violation of the Equal Protection Clause, interfering with his right to free exercise in 
violation of the First Amendment, and substantially burdening his religious practices in 
violation of the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2771                                                                                Page 2 
 
§§ 2000cc–2000cc‐5 (the “Act”).1  The district court entered summary judgment for the 
defendants on all claims. But because the court did not properly assess whether certain 
practices imposed a substantial burden on Njie’s religion, we vacate the judgment in 
part and remand for further proceedings. 
             
            We recount the facts in the record in the light most favorable to Njie. Kemp 
v. Liebel, 877 F.3d 346, 350 (7th Cir. 2017). Njie is a practicing Rastafarian. His religious 
observance requires that his hair grow freely (causing it naturally to form into 
dreadlocks), that he follow dietary laws known as the Ital diet, and that he attend 
regular chapel services. See Reed v. Faulkner, 842 F.2d 960, 962 (7th Cir. 1988) 
(summarizing principal doctrines of Rastafarianism).   
             
            But Njie has had difficulty practicing these three tenets while in prison. First, 
Njie’s dreadlocks have interfered with his visitation. The prison limits inmates with 
dreadlocks to no‐contact visits (during which a glass divider separates the inmate from 
the visitor) because officials believe searching for contraband potentially stashed in 
dreadlocked hair could be dangerous for staff. (The policy now allows a hug and kiss at 
the beginning and end of visits.) Despite the no‐contact policy, Njie and other inmates 
with dreadlocks—both Rastafarian and non‐Rastafarian—were haphazardly permitted 
contact visits. In February 2012, defendant John Brand enforced the no‐contact policy 
against Njie, although Brand acknowledged that inmates with dreadlocks had recently 
had contact visits. Brand then posted a memorandum reminding officers that inmates 
with dreadlocks could not have contact visits.   
             
            Second, Njie has not received a diet consistent with his interpretation of the Ital 
diet. Many Rastafarians follow an Ital diet, but individuals’ dietary restrictions vary. 
Njie restricts himself to organic, non‐canned foods without preservatives, and he avoids 
meat and foods containing lactose. Prison officials assigned Njie the lacto‐ovo 
vegetarian diet, which Njie says does not comport with his beliefs. He therefore 
purchases much of his food from the commissary. 
             
            Third, Njie’s access to chapel services and religious materials has been 
obstructed. Njie is a member of the Council of Elders of the Rastafarian congregation at 
                                                 
            1  Njie has two cases pending in the district court relating to his religious 

practices. The other case, which we dubbed “Njie II,” was the subject of a prior appeal 
to this court; we vacated the dismissal of the complaint in that case. See Njie v. Yurkovich, 
720 F. App’x 786 (7th Cir. 2018). This appeal is from the earlier‐filed case, “Njie I.”   
No. 17‐2771                                                                             Page 3 
 
the prison, and he helps run congregative services. Sometimes, however, the prison 
would not reserve time in the chapel for Rastafarian holy days or, for months at a time, 
the congregation’s weekly service. Further, prison staff confiscated Rastafarian cassette 
tapes that the chaplain gave Njie after his family sent the tapes to the chaplain, and staff 
have rejected or lost religious items sent by outside vendors and donors.   
         
        In March 2014, Njie sued eleven defendants, claiming violations of his First, 
Eighth, and Fourteenth Amendment rights under 42 U.S.C. § 1983, as well as violations 
of the Act. He alleged that prison staff denied him contact visits because of his 
dreadlocks, refused to provide him Ital food, failed to offer regular Rastafarian chapel 
services, and confiscated religious articles from the Rastafarian congregation. He also 
alleged that the defendants burdened his religious practices in retaliation for his filing 
of various grievances. After screening the complaint, see 28 U.S.C. § 1915A, the district 
court allowed Njie to proceed on constitutional claims of retaliation and violations of 
his rights to free exercise and equal protection, and on statutory claims under the Act, 
against three defendants: Wayne Steele, John Brand, and Joseph Yurkovich. (Stephanie 
Dorethy eventually succeeded Yurkovich as warden.)   
         
        The defendants moved for summary judgment, and the district court granted the 
motion. The judge concluded that Njie had not presented sufficient evidence from 
which a reasonable jury could find that the defendants had substantially burdened his 
religious practice or discriminated or retaliated against him. Njie appeals. 
         
        Njie first argues that the denial of contact visits because of his dreadlocks violates 
the First and Fourteenth Amendments and the Act. But the constitutional claims fail. 
This court has upheld First Amendment challenges to dreadlocks restrictions “even 
when [wearing dreadlocks is] motivated by sincere religious belief.” Grayson v. Schuler, 
666 F.3d 450, 452 (7th Cir. 2012). And the evidence shows that inmates with dreadlocks 
were haphazardly permitted or denied contact visits regardless of their religious beliefs; 
this scattershot enforcement of the policy is inconsistent with Njie’s theory that 
Rastafarians were singled out as a class or that he personally was targeted because of 
his religious beliefs. See Sides v. City of Champaign, 496 F.3d 820, 827 (7th Cir. 2007).   
         
        As for the statutory claim, however, the Act “robustly supports inmate religious 
practice,” Jones v. Carter, 915 F.3d 1147, 1150 (7th Cir. 2019), and it prohibits prison 
policies that place a “substantial burden on the religious exercise of” an inmate, 
42 U.S.C. § 2000cc‐1. Under the Act, a substantial burden can exist even if alternatives to 
enduring it are available. See Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 720–23 
No. 17‐2771                                                                              Page 4 
 
(2014) (providing health insurance was substantial burden despite options to pay fine or 
not provide insurance); Jones, 915 F.3d at 1150–51 (forgoing meat was substantial 
burden despite being provided otherwise‐compliant vegetarian diet). Here, the prison’s 
policy forces Njie either to shave his head—“conduct that seriously violates [his] 
religious beliefs,” Holt, 135 S. Ct. at 862 (quoting Hobby Lobby, 573 U.S. at 720) (alteration 
in original)—or to forgo contact visits. And the defendants did not establish that the 
inferior option of keeping dreadlocks and having only no‐contact visits relieves the 
substantial burden that the policy places on Njie’s religious practice. 
         
        In concluding otherwise, the district court dismissed a straw‐man argument that 
Njie’s inability to have a contact visit in February 2012 “rendered his religious exercise 
effectively impracticable.” But Njie challenges the policy that prevents him from having 
contact visits because of his dreadlocks, not the denial of a single contact visit. And the 
policy is what substantially burdens Njie’s religious practice. See Hobby Lobby, 573 U.S. 
at 691, 720, 726 (mandate that would cause future fines—not past harm—posed a 
substantial burden). 
         
        The defendants argue that even if the no‐contact policy creates a substantial 
burden, it is justified because it is the least restrictive means of mitigating the risk that 
dreadlocks pose to prison safety and security. See 42 U.S.C. § 2000cc‐1(a)(2). But they 
did not prove this contention by, for example, demonstrating that no comparable 
medium‐security facilities permit contact visits for inmates with dreadlocks or that 
there is no safe way to search dreadlocks for contraband. The record shows that 
multiple inmates with dreadlocks—including Njie—have participated in contact visits 
at Hill without incident. Indeed, the prison presented no evidence that contraband or 
weapons ever had been smuggled into Hill—or anywhere—in dreadlocks. See Holt, 
135 S. Ct. at 864. The warden’s general testimony that dreadlocks “may” prevent a 
thorough search or pose a safety risk to the guards who search inmates’ hair does not 
entitle the defendants to summary judgment; it leaves us with a jury question.   
         
        Next, Njie argues that the defendants unlawfully refused to furnish him with an 
Ital diet. The district court analyzed this claim solely under the test established in Turner 
v. Safley, 482 U.S. 78 (1987), and determined that Njie could prevail only if the 
defendants’ refusal to provide an Ital diet was not reasonably related to a legitimate 
penological interest. The court then concluded, although the record is silent on the 
point, that providing Njie’s Ital diet would adversely affect other inmates and the 
allocation of prison resources. It did not analyze the claim under the Act or the Equal 
Protection Clause.   
No. 17‐2771                                                                                Page 5 
 
        The defendants concede that the Ital diet is part of Njie’s religious practice, but 
they argue that Njie did not specify how the lacto‐ovo vegetarian diet is inconsistent 
with his Ital diet. Not so. Njie’s evidence sufficiently identified his dietary restrictions. 
His letter to the prison chaplain detailed the types of food permitted in his diet and did 
not list cheese, butter, or eggs—items that are common in a lacto‐ovo vegetarian diet. 
And Njie further attested that fresh, natural foods are critical.   
         
        The defendants have evidence that a lacto‐ovo vegetarian diet is consistent with 
Ital practices, but this serves at most to create a factual dispute as to whether it fulfills 
Njie’s religious needs. If not, denying him his religious diet would substantially burden 
his religious practice under both the Act and the First Amendment. See Jones, 915 F.3d at 
1150–51; Thompson v. Holm, 809 F.3d 376, 380 (7th Cir. 2016) (“We have repeatedly held 
that forcing an inmate to choose between daily nutrition and religious practice is a 
substantial burden.”). The defendants would then have to prove that their refusal to 
provide an acceptable Ital diet was reasonably related to a legitimate penological 
interest and that the diet they chose for Njie was the least restrictive means of meeting 
their legitimate penological goals. Turner, 482 U.S. at 89–91; Jones, 915 F.3d at 1148–49. 
         
        As for his equal‐protection claim, Njie submitted evidence that adherents to 
other religions receive acceptable religious diets. Therefore, the defendants would need 
to demonstrate a rational basis for not providing him with his own. St. Johnʹs United 
Church of Christ v. City of Chicago, 502 F.3d 616, 637–38 (7th Cir. 2007). These analyses 
were passed over; therefore, summary judgment was also inappropriate on Njie’s 
claims regarding his Ital diet. Cf. Schlemm v. Wall, 784 F.3d 362, 364–65 (7th Cir. 2015). 
         
        For the remainder of Njie’s claims, summary judgment for the defendants was 
proper. First, Njie argues that the defendants retaliated against him for filing grievances 
by denying him contact visits and religious materials and by labeling him a snitch 
(placing him in danger). But the evidence to support his claim is thin. Njie submitted 
grievances that he filed five to seven months before the defendants denied him a 
contact visit and a grievance that he filed six months before his religious materials were 
returned to the seller. He also points to one episode in which a guard called him an 
“informant.” Njie must show that his protected activity was “at least a motivating 
factor” of the defendants’ adverse actions. Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 
2012). Suspicious timing is some evidence of retaliatory motive, but it is rarely 
sufficient, Morgan v. SVT, LLC, 724 F.3d 990, 998 (7th Cir. 2013), and, here, the smallest 
gap of five months between his protected activity and an adverse action is not close 
enough to carry the day, see, e.g., Silk v. Bd. of Trs., 795 F.3d 698, 704, 710 (7th Cir. 2015). 
No. 17‐2771                                                                              Page 6 
 
Nor would evidence that a non‐defendant officer called Njie an “informant” permit a 
reasonable jury to attribute a retaliatory motive to the defendants. See Daugherty v. Page, 
906 F.3d 606, 610–11 (7th Cir. 2018).   
         
        Second, Njie argues that the defendants violated his religious freedom by 
seizing, rejecting, or losing various religious objects. But the record does not contain 
sufficient evidence that the loss of these objects (which include cassettes, a flag, and 
DVDs) substantially burdened his religious practice, which precludes liability under the 
Act or the First Amendment. See Holt, 135 S. Ct. at 862 (plaintiff bears initial burden of 
proving implication of religious exercise for free‐exercise and statutory claims). Nor 
does he show that other religions’ adherents were able to keep unauthorized objects or 
receive objects from unauthorized sellers, foreclosing an equal‐protection claim. 
See Mutawakkil v. Huibregtse, 735 F.3d 524, 526 (7th Cir. 2013).   
         
        Finally, Njie argues that the defendants unlawfully deprived him of Rastafarian 
chapel services. But Njie did not present any evidence that the defendants were 
personally involved in drafting the chapel schedule or that they were otherwise even 
aware that (at times) Rastafarian services were not scheduled with regularity. So he 
cannot maintain an action under § 1983 against them in their individual capacities. 
Knight v. Wiseman, 590 F.3d 458, 462–63 (7th Cir. 2009). And although injunctive relief is 
available under § 1983 against Dorethy in her official capacity, see Gonzalez v. Feinerman, 
663 F.3d 311, 315 (7th Cir. 2011), Njie’s evidence shows that, more recently, Rastafarians 
have had weekly chapel services. Thus, injunctive relief would be inappropriate. 
See City of L.A. v. Lyons, 461 U.S. 95, 111 (1983); Simic v. City of Chicago, 851 F.3d 734, 738 
(7th Cir. 2017). Because injunctive relief is the only possible remedy under the Act, that 
claim fails, too. See Grayson, 666 F.3d at 451. 
         
        The judgment is affirmed in part and vacated in part, and the case is remanded 
to the district court for proceedings consistent with this order.